Citation Nr: 1013184	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  09-02 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for a service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for a service-connected Tinea corporis, claimed 
as jungle rot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1970 to 
December 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2008 and July 2008 rating 
decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina. 

In May 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for a service-connected Tinea corporis 
is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  During the period of time covered by this appeal, the 
Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas such as work; 
family relations; and mood due to nightmares, intrusive 
thoughts, depressed mood, anxiety, trouble sleeping, 
suicidal ideation and social isolation.  

2.  PTSD was not manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; grossly inappropriate 
behavior, intermittent inability to perform activities of 
daily living; disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name.  


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater, for PTSD have been met for the entire period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2008 the Veteran was granted service connection 
for PTSD with an evaluation of 30 percent, effective 
September 5, 2007.  The Veteran has appealed.  The Veteran 
seeks an initial disability rating in excess of 30 percent 
for his service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  
38 C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The evaluation will be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on an examiner's assessment of the level 
of disability at the moment of examination.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of 
an individual on a hypothetical continuum of mental health, 
are also useful indicators of the severity of a mental 
disorder.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 
51 to 60 are indicative of moderate symptoms (e.g., flat 
affect, circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  GAF scores between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores between 31 to 40 
range indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

The highest rating of 100 percent evaluation is warranted 
for total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  Use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  See Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

VA medical records show that the Veteran complained of 
unusual stress in July 2007.  In October 2007 the Veteran 
complained of nightmares and flashbacks related to combat 
duty in Vietnam.  

In December 2007 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported experiencing flashbacks approximately once 
a week and nightmares one to two times a week.  He reported 
problems with memory and concentration on a daily basis.  He 
stated he had intrusive thoughts that were directly related 
to combat experiences.  He had poor sleep with difficulty 
initiating and maintaining sleep, and complained of 
restless, tossing, and turning.  He stated that he avoided 
crowds.  He reported that he takes medication and that it 
has been somewhat beneficial in managing his symptoms.  He 
reported that he experienced suicidal and homicidal ideation 
but denied making plans or attempting to hurt himself.  He 
stated that his position as a chaplain was enjoyable but 
reported that his contact with other Veterans kept his 
symptoms and experiences in Vietnam at the forefront.  He 
has been married for six years and reported another marriage 
shortly after he returned from Vietnam.  He stated he had a 
close relationship with his children.  

Medical examination revealed his speech to be clear, 
coherent, and goal-directed.  His thought process was linear 
and devoid of delusional content.  There was no evidence of 
any thought or perceptual disturbance.  Insight and judgment 
were appropriately developed.  Short-term memory and 
concentration were somewhat impaired.  Long-term memory was 
within normal limits.  The diagnosis was PTSD.  The GAF 
score was 50, yet the examiner found that the Veteran 
experienced a mild level of impairment in social and 
occupational functioning.  

In a February 2008 outpatient record, the Veteran reported 
that he felt "burned out."  Medical examination revealed his 
affect to have full range but was somewhat subdued.  Process 
was without flight of ideas or looseness of associations.  H 
was not suicidal, homicidal, or acutely psychotic.  The 
physician diagnosed the Veteran with PTSD with prominent 
depressive symptoms and increased his medication.  In May 
2008, the Veteran reported that his wife left him and they 
were getting a divorce.  He stated his PTSD symptoms had 
escalated and included nightmares, flashbacks, anxiety, 
depressed mood, isolativeness, insomnia and withdrawal.  
Mental status examination revealed that he was alert and 
cooperative with no disturbance of psychomotor activity or 
speech.  He had good grooming and hygiene and his memory and 
orientation are intact.  His affect was variable, from 
tearful to jocular.  He was not suicidal, homicidal or 
acutely psychotic.  The impression was PTSD and adjustment 
disorder.  

In July 2008 the Veteran was accorded another C&P PTSD 
examination.  During the examination the Veteran reported 
that he still experienced nightmares and stated that while 
they vary in frequency, he had them up to five times per 
week.  He reported a number of external stressors that 
increased his symptoms of PTSD.  He stated that he separated 
from his wife and reported that he moved in with his mother 
to care for her.  He stated that he slept four to five hours 
at night.  He stated that he had short-term memory 
difficulties.  He expressed a desire to avoid thinking and 
talking about his experiences in Vietnam.  He reported that 
he was on medication but stated that the effects of the 
medication did not last.  He further reported that he 
experienced a depressed mood on a daily basis.  Medical 
examination revealed his speech to be clear, coherent, and 
goal-directed.  Thought process was linear and devoid of 
delusional content with no evidence of any thought or 
perceptual disturbance.  The Veteran was tearful during the 
evaluation and his affect was sad and his mood was 
depressed.  Insight and judgment were adequately developed.  
The diagnosis was PTSD.  His GAF was 45.  The examiner found 
that the Veteran experienced a moderate to severe level of 
impairment in social and occupational functioning.  

Correspondence from the Vet Center dated in September 2008 
stated that the Veteran had begun individual counseling for 
PTSD due to exacerbation of PTSD symptoms triggered by his 
feelings about his divorce.  During sessions, the Veteran 
had reported insomnia, nightmares, and hypervigilance.  He 
appeared anxious and readily tearful.  In a treatment 
summary dated in May 2009, the Veteran was found to exhibit 
significant PTSD hyperarousal symptoms including 
hypervigilance and insomnia.  He also experienced anxiety 
and guilt about his experiences in Vietnam.  He reported 
that he could hear the voices of American or Vietnamese who 
were injured or dying.  He recalled feelings of helplessness 
and reported experiencing existential conflict over his role 
in killing and his present role in providing spiritual 
assistance and guidance.  He reported flashbacks and 
nightmares.  He also reported a long history of feelings of 
hopelessness leading to suicidal ideation and struggles 
against those feelings.  At times his concentration, memory, 
and general level of cognitive functioning became impaired 
to the point of interfering with major areas of life, 
including work.  The Veteran was found to be socially 
isolated except for his work and caring for family members.  
His symptoms were noted to be quite severe at times.  In 
particular, he experienced anxiety, guilt, and depression 
and those symptoms were exacerbated by his ministerial work 
despite his commitment to helping others.  

VA medical records include an October 2008 report in which 
the Veteran was diagnosed as having PTSD and adjustment 
reaction and assigned a GAF score of 55.  An April 2009 
report indicated that upon mental status examination, the 
Veteran's psychomotor activity was slow, speech was feeble, 
and his mood was depressed.  As to his affect, it was noted 
that he was trying to smile through his mild lability and 
dysphoria.  His thought processes were logical and linear.  
He had a poor memory regarding appointments but was fully 
oriented.  His judgment was fair.  The diagnoses were PTSD, 
with hallucinations and intermittent paranoia and depressive 
disorder not otherwise specified with mood lability.  The 
GAF was 50.  Another report dated in the same month 
indicated that the Veteran was chronically suicidal but 
contracted for his safety.  The GAF score at that visit was 
45.  At another visit that same month, the diagnosis was 
PTSD severe with hallucinations and intermittent paranoia 
and depressive disorder with mood lability.  The GAF was 47.  
A May 2009 mental health outpatient report showed that the 
Veteran reported intermittent hallucinations, paranoia, and 
depressive disorder with mood lability.  He reported 
intermittent nightmares, flashbacks, hyperarousal, and 
hallucinations with suicidal ideation and homicidal ideation 
with occasional paranoia.  The physician noted that the 
Veteran had low mood with restricted affect.  The Veteran's 
thought process was less circumstantial with normal tone and 
rate with some decreased output.  His thought content 
displayed intermittent suicidal ideation and homicidal 
ideation.  Insight and judgment were fair to good.  The 
assessment was that the Veteran had significant PTSD 
symptoms with psychotic features.  The diagnosis was PTSD, 
severe with hallucinations and intermittent paranoia, as 
well as depressive disorder not otherwise specified with 
mood lability.  The GAF score was 47.  

During a May 2009 Board hearing, the Veteran testified that 
he experienced short-term memory loss and reported that he 
would write things down such as appointments that he would 
subsequently miss.  He also testified that he contemplated 
suicide or homicide as recently as two days prior to the 
hearing.  

The Board finds that the evidence supports the assignment of 
a 70 percent evaluation.  In this regard, the Board finds 
the July 2008 VA examination report, which found the Veteran 
to be experiencing moderate to severe level of impairment in 
social and occupational functioning and noted a GAF score of 
45, to be highly probative evidence.  The GAF scores 
assigned are also predominantly in the 41 to 50 range which 
reflects serious impairment.  These symptoms and findings 
fit within the criteria for a 70 percent evaluation.  The 
Board also finds the September 2008 and May 2009 letters 
from the treatment leader to be highly probative evidence in 
favor of the Veteran's claim.  The evidence showed symptoms 
including insomnia, nightmares, hypervigilance, avoidance 
tendencies, auditory hallucinations, flashbacks, social 
isolation, and feelings of helplessness.  The symptoms were 
described as quite severe at times.  As such, the evidence 
as a whole shows that the Veteran has impairment that more 
nearly approximates the criteria for a 70 percent disability 
rating, which is warranted for the entire period covered by 
this appeal.  

The Board notes that the medical records contain diagnoses 
other than PTSD.  As the medical evidence does not 
specifically differentiate symptoms of PTSD from those due 
to other disabilities, the Board has considered all 
psychiatric symptoms in rendering this decision.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

However, a total rating is not warranted as the evidence 
does not show total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; grossly inappropriate behavior, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  While depression, 
hallucinations, suicidal ideation and anxiety are present, 
the serious nature of those symptoms were considered in 
assigning the 70 percent evaluation, and there is no 
evidence that he is a persistent danger to others.  In sum, 
the evidence as a whole does not show that the Veteran has 
impairment that more nearly approximates the criteria for a 
100 percent rating.  In fact, despite the Veteran's severe 
functional impairment due to PTSD, he is able to work and 
establish and maintain close relationships with his 
children.  Moreover, none of the medical evidence of record 
describes him as being totally disabled or having total 
social and occupational impairment as a result of his 
disability.  Instead, his condition has been assessed as, at 
most, severe.  Accordingly, the criteria for a 100 percent 
rating are not met.   

The issue of an extra-schedular rating was also considered 
in this case under 38 C.F.R. § 3.321(b)(1).  In a recent 
case, the Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008), aff'd sub nom. Thun v. Shinseki, No. 2008-7135 (Fed. 
Cir. July 17, 2009).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

An exceptional disability picture is not shown in this case.  
The Veteran's signs and symptoms fit within the rating 
criteria as was discussed above.  Nor is there a showing 
that the rating criteria are inadequate.  While the 
Veteran's service-connected disability does cause impairment 
in social functioning and work, the assignment of a 70 
percent evaluation takes into account the significant 
industrial impairment that is due to the service-connected 
disability.  Such impairment has not resulted in marked 
interference with his earning capacity or employment beyond 
that interference contemplated by the assigned evaluation.  
The Board notes that there is also no indication that the 
condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

A letter from the RO dated in August 2008 apprised the 
Veteran of the information and evidence necessary to 
substantiate his claim for an increased rating for the 
PTSD.  He was also advised of the evidence that VA would 
seek to provide and of the information and evidence that he 
was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He 
was also informed of how VA establishes disability ratings 
and effective dates.  Dingess/Hartman, 19 Vet. App. 473.  

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs have been obtained and associated with the 
claims file.  The Veteran was afforded multiple VA 
examinations, the reports of which are of record.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

A disability rating of 70 percent, but not greater, for PTSD 
is granted for the entire period of time covered by this 
appeal, subject to the legal criteria governing the payment 
of monetary benefits.  


REMAND

In a rating decision dated in April 2008, the RO granted 
service connection for Tinea corporis, claimed as jungle rot 
and assigned a 10 percent disability rating effective 
September 5, 2007.  The Veteran has appealed this initial 
rating stating that his skin condition is worse than 
originally rated.  

In February 2008, the Veteran was accorded a C&P skin 
diseases examination.  During the examination the Veteran 
reported an onset of "jungle rot" in his groin and legs.  He 
stated that the problem had been intermittent in nature but 
reported that is has become more constant as time 
progressed.  He stated that his feet have been affected as 
well.  He experienced itching but denied pain, fever, or 
weight loss.  He reported that he used hydrocortisone 
ointment, which helped with the itching.  Physical 
examination revealed the head, face, neck, back, chest, and 
abdomen to be clear.  The genitalia and surrounding inguinal 
regions revealed impressive hyperpigmentation with some 
scale.  There were no ulcerations or lesions.  Hands and the 
rest of the upper extremities were normal.  The posterior 
right leg showed a 1 cm. x 6 cm. hyperpigmented area with 
signs of scale and excoriation.  The feet were clear aside 
from onychomycosis.  The diagnosis was Tinea corporis 
affecting 0 percent of the exposed body and 5 percent of the 
total body.  

During a May 2009 Board hearing, the Veteran testified that 
the skin condition had spread and that it affected his arms, 
groin, legs, buttocks, and feet.  He stated that scratching 
the rash resulted in embarrassing stains.  He stated that 
during flare-ups he would excuse himself from chaplain 
duties two to three times with each patient to scratch.  He 
further testified that he was prescribed oral medication in 
addition to the prescription ointment.  

In light of the Veteran's hearing testimony as to his 
symptoms and the addition of oral medication, an updated 
examination to determine the exact nature and severity of 
the Veteran's Tinea corporis is in order.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent, and severity of his Tinea 
corporis.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, the RO 
should associate with the claims folder all relevant VA 
medical records from the Charleston VA Medical Center dating 
from May 6, 2009, to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Associate with the claims folder 
all relevant medical records from 
Charleston VA Medical Center dating 
from May 6, 2009 to the present.  If 
no further treatment records exist, 
the claims file should be documented 
accordingly.  

2.  The Veteran should be scheduled 
for a VA skin examination to 
determine the nature and severity of 
his service-connected Tinea corporis.  
The examination should include any 
diagnostic testing or evaluation 
deemed necessary.  The examiner 
should identify and describe in 
detail all manifestations of the 
Veteran's service-connected Tinea 
Corporis and specifically indicate 
whether the Veteran uses 
corticosteroids or other oral 
medications for his Tinea corporis 
and, if so, how often the Veteran has 
been prescribed corticosteroids or 
other oral medications.  The examiner 
should describe what percentage of 
the Veteran's entire body and what 
percentage of exposed areas are 
affected by his Tinea corporis.  All 
relevant evidence in the claims file 
must be reviewed and a thorough 
clinical examination conducted.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  

3.  After any further development 
deemed necessary, readjudicate the 
issue on appeal in light of the 
additional evidence obtained.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be given an 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


